Title: From Thomas Jefferson to William Temple Franklin, 16 July 1790
From: Jefferson, Thomas
To: Franklin, William Temple



Dear Sir
New York July 16. 1790.

On further reflection it appears to me that the houses you mentioned of Mrs. Buddin’s would suit me so perfectly that I must beg the favor of you to ensure me the refusal of two of them adjoining to each other, on the best terms you can. Houses will doubtless rise in the first moment, but as the residence of Congress really calls for but a very few houses, such as those, (probably not a dozen) I suppose there will be new buildings immediately erected more than equal to the new demand. This ought to be a consideration with the proprietor to be moderate, in order to ensure the continuance of a tenant. My object in taking two houses is to assign the lower floor of both to my public offices, and the first floor and both gardens entirely to my own use. Perhaps the third floor of one of them might also be necessary for dead office papers, machines &c. I should wish for such a gallery on the back of the building as I have had erected here. It might cost about £250 on which I would pay the usual additional rent. This need only be spoken of so as to prepare them for agreeing to make the addition.—A good neighbor is a very desireable thing. Mr. Randolph the Attorney General is probably now in Philadelphia, and I think would like the same part of the town. I wish the 3d. house (my two being secured) could be proposed to him. I beg your pardon for giving you so much trouble, but your kind offer brought it on you. I am with sincere esteem Dr. Sir Your most obedt. humble servt.,

Th: Jefferson

